DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/26/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

    	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent US 10959613. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10959613 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

	Claims 1 and 6-7 of US patent 10959613 teaches independent claim 1 of instant application; and claims 2-3, 5-11, and 13-18 of US patent 10959613  teach dependent claims 2-16 of instant application respectively. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-18 of US patent US 10959613, since they include the structure and numerical conditions of claims 1-16 of this application. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding et al  (US 20130103014) in a view of Meznaric et al (US 20160128565).

Regarding Claim 1, Gooding teaches an optical coherence tomography (OCT) system to measure a retina of an eye (abstract; fig. 1 and fig. 2A), comprising:

an OCT interferometer (fig. 1, 100) comprising 
a light source to generate a measurement beam (fig. 1, 102), 
a scanner for moving the measurement beam on the retina in a scan pattern (fig. 1, 50, 52, 54), 
a plurality of optical elements (fig. 1, 40, 42, 60, 62, 64….), and 
a detector (fig. 1, 128, 74) and

a processor operatively coupled to the scanner and configured to execute instructions to cause the scanner to move the measurement beam on the retina in the scan pattern (fig. 1, 300, 50, 68; ¶[0025], line 1-7, The aiming and treatment scan patterns can be automatically generated by the scanner (50) under the control of controller (300). Such patterns may be comprised of a single spot of light, multiple spots of light, a continuous pattern of light, multiple continuous patterns of light, and/or any combination of these). 

But Gooding does not specifically disclose that wherein the scan pattern comprises a plurality of lobes, and wherein a total measurement beam path of the scan pattern repeated for a plurality of times extends a total distance within a range from 100 mm to 1000 mm.

However, Meznaric teaches a method for measurement points of OCT Instruments (abstract; ¶[0011], line 1-5), wherein the scan pattern comprises a plurality of lobes (fig. 2, and figs. 4-7, ---scanning patterns); and wherein a total measurement beam path of the scan pattern repeated for a plurality of times extends a total distance within a range from 100 mm to 1000 mm (¶[0018], line 1-10, wherein the surface to be measured should have at least a diameter of 7.5 mm; ¶[0102], line 1-5, the radius of the surface to be measured is 4 mm. However, this is likewise dependent on the specific requirements and can, in principle, be selected arbitrarily, e.g. 10 mm, 3.5 mm, 1.5 111111 and all ranges lying therebetween and outside thereof; see fig. 2, --scanning patterns; --- in case the radius of the surface to be measured is about 10 mm, the total measurement beam path of the scan pattern of fig. 2 will be about 180 mm; in case the radius of the surface to be measured is about 4 mm, the total measurement beam path of the scan pattern of fig. 5 will be about 300 mm).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gooding by the method of Meznaric for the purpose of measurements which can be carried out particularly quickly at a high resolution (¶[0009], line 1-4).

Regarding Claim 2, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the scan pattern comprises a rose curve (see fig. 2, and figs. 4-7, ---scanning patterns of Meznaric).

Regarding Claim 3, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein said scan pattern comprises lobes corresponding to a radial scan (see fig. 2, ---scanning patterns of Meznaric).

Regarding Claim 4, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the scanner comprises a mirror pivoting about a first axis and about a second axis to move the measurement beam along the scan pattern (fig. 1, 50, 52, 54; ¶[0024], line 15-27, X-Y scanning is achieved by the scanning device (50) preferably using two mirrors (52 & 54) under the control of control electronics (300), which rotate in orthogonal directions using motors, galvanometers, or any other well-known optic moving device, as disclosed in Gooding).

Regarding Claim 5, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the scan pattern includes between four (4) and twenty-four (24) lobes (see fig. 2, and figs. 4-7, ---scanning patterns of Meznaric).

Regarding Claim 6, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the processor is configured with instructions to generate a plurality of A-scans of the retina with each A-scan comprising the scanner moving the measurement beam along each of the plurality of lobes of a scan pattern (¶[0018], line 8-12, a treatment beam may be scanned through a patient interface and into a patient's eye in three dimensions: X, Y, Z. ¶[0028], line 40-49,  OCT beam (114) passes through the z-scan 40 and x-y scan (50) devices then the objective lens (58), focusing lens (66) and on into the eye ( 68), as disclosed in Gooding), and 
wherein a sampling rate of the A-scans is within a range from 10 kHz to 50 kHz, and optionally within a range from 15 kHz to 25 kHz (¶[0012], line 1-10, an axial length measurement in the Z-direction (see below), particularly preferably an axial scatting profile (a so-called A-scan) along the beam direction. However, the measurement method can also be available as a different direct or indirect measurement; ¶[0100], line 1-14, Depending on the measurement system, the measurement frequency can be from a few kHz to several MHz. Measurement frequencies in the range from 10 to 200 kHz were found to be worthwhile, as disclosed in Meznaric). 

Regarding Claim 7, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein a measurement beam path of the scan pattern for a single scan extends a distance within a range from 10 mm to 100 mm, and optionally from 12 mm to 60 mm (¶[0018], line 1-10, wherein the surface to be measured should have at least a diameter of 7.5 mm; ¶[0102], line 1-5, the radius of the surface to be measured is 4 mm. However, this is likewise dependent on the specific requirements and can, in principle, be selected arbitrarily, e.g. 10 mm, 3.5 mm, 1.5 111111 and all ranges lying therebetween and outside thereof, as disclosed in Meznaric).

Regarding Claim 8, Gooding - Meznaric combination teaches that the OCT system of claim 5, wherein the total measurement beam path of the scan pattern repeated for the plurality of times extends a total distance within a range from 120 mm to 600 mm (see fig. 2, --scanning patterns; if the radius of the surface to be measured is about 10 mm (see above Regarding Claim 7), the total measurement beam path of the scan pattern of fig. 2 will be about 180 mm; in case the radius of the surface to be measured is about 4 mm, the total measurement beam path of the scan pattern of fig. 5 will be about 300 mm, as disclosed in Meznaric).

Regarding Claim 9, Gooding - Meznaric combination teaches that the OCT system of claim 4, wherein a position of the mirror is altered by the application of an electrostatic force (¶[0024], line 15-27, X-Y scanning is achieved by the scanning device (50) preferably using two mirrors (52 & 54) under the control of control electronics (300), which rotate in orthogonal directions using motors, galvanometers, or any other well-known optic moving device, as disclosed in Gooding, --it is well known in art that galvanometers may be driven by electrostatic forces).

Regarding Claim 10, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the light source comprises a swept light source configured to vary an emitted wavelength (¶[0018], line 1-11, the UF wavelength can vary between about 800 nm and about 1100 nm, as disclosed in Gooding).

Regarding Claim 13, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the processor is configured to execute instructions to cause the scanner to move the measurement beam on the retina along the scan pattern to generate a plurality of A-scans of the retina (¶[0018], line 8-12, a treatment beam may be scanned through a patient interface and into a patient's eye in three dimensions: X, Y, Z. ¶[0028], line 40-49,  OCT beam (114) passes through the z-scan 40 and x-y scan (50) devices then the objective lens (58), focusing lens (66) and on into the eye ( 68), as disclosed in Gooding; ¶[0012], line 1-10, an axial length measurement in the Z-direction, particularly preferably an axial scatting profile (a so-called A-scan) along the beam direction, as disclosed in Meznaric), the plurality of A- scans comprising data corresponding to a retinal pigment epithelium (RPE) and an inner limiting membrane (ILM) of the retina (¶[0015], line 1-13, the boundary layers of the eye ( of the cornea, of the lens, of the retina) are preferably measured, as disclosed in Meznaric; -- the boundary layers of the retina are measured, so the measurement data comprising any structures of the retina including REP and ILM).
(Note: limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 14, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein the scanner comprises a mirror configured to pivot about a first pivot axis and a second pivot axis transverse to the first pivot axis to move the measurement beam along the scan pattern (fig. 1, 50, 52, 54; ¶[0024], line 15-27, X-Y scanning is achieved by the scanning device (50) preferably using two mirrors (52 & 54) under the control of control electronics (300), which rotate in orthogonal directions using motors, galvanometers, or any other well-known optic moving device, as disclosed in Gooding).

Regarding Claim 16, Gooding - Meznaric combination teaches that the OCT system of claim 1, wherein a mirror of the scanner moves continuously with one or more rotations corresponding to a trajectory of the scan pattern and a swept source VCSEL turns on and off with a frequency in relation to a size of the beam and a velocity of the beam on the retina such that a plurality of A-scans of the measurement beam overlap.
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).
(Further, this portion of claim is of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding et al  (US 20130103014) in a view of Meznaric et al (US 20160128565), further in a view of Uchida (US 20150198431).

Regarding Claim 11, Gooding - Meznaric combination discloses as set forth above but does not specifically disclose that the OCT system of claim 10, wherein the swept light source comprises a vertical cavity surface emitting laser (VCSEL).

However, Uchida teaches a surface emitting laser for OCT (fig. 8; abstract; ¶[0005]), wherein the swept light source comprises a vertical cavity surface emitting laser (VCSEL) (fig. 8, 801; ¶[0005], line 1-11, wavelength tunable VCSELs are suitable for use as light sources of optical coherence tomography (OCT) apparatuses).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gooding - Meznaric combination by the laser of Uchida for the purpose to increase the resolution of the OCT apparatus in a thickness direction (¶[0005], line 1-11).

Regarding Claim 12, Gooding - Meznaric combination discloses as set forth above but does not specifically disclose that the OCT system of claim 8, wherein a emitted wavelength varies in response to one or more of heating, a change of index, or an increase of length of a laser gain medium.

However, Uchida teaches a surface emitting laser for OCT (fig. 8; abstract; ¶[0005]), wherein a emitted wavelength varies in response to one or more of heating, a change of index, or an increase of length of a laser gain medium (¶[0004], line 1-15, the wavelength of emitted light can be varied by varying the cavity length by moving the upper reflector in a direction of the optical path of the laser beam; ¶[0013], line 1-15, The surface emitting laser is capable of varying a wavelength of emitted light by changing a distance between the upper and lower reflectors. G(λ), d2G(λ)/dλ2).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gooding - Meznaric combination by the laser of Uchida for the purpose to increase the resolution of the OCT apparatus in a thickness direction (¶[0005], line 1-11).

Response to Arguments
Applicant's arguments filed on 9/26/2022, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Double Patenting Rejection, Applicant requests that the Office hold the provisional non-statutory obviousness-type double patenting rejection.
(B) nothing in Meznaric or Gooding teach or suggest repeating a scan pattern a plurality of times to extend the total distance within a range from 100 mm to 1000 mm.

In response to applicant's argument(s):
(A), Amended claims still has Double Patenting issues. 
Claims 1 and 6-7 of US patent 10959613 teaches amended independent claim 1 of instant application; and claims 2-3, 5-11, and 13-18 of US patent 10959613  teach dependent claims 2-16 of instant application respectively. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-18 of US patent US 10959613, since they include the structure and numerical conditions of claims 1-16 of this application.

(B),  Meznaric teaches scan patterns in fig. 2 and fig. 5.  Meznaric also teaches in ¶[0018], line 1-10, that “wherein the surface to be measured should have at least a diameter of 7.5 mm”; and ¶[0102], line 1-5 that “the radius of the surface to be measured is 4 mm. However, this is likewise dependent on the specific requirements and can, in principle, be selected arbitrarily, e.g. 10 mm, 3.5 mm, 1.5 111111 and all ranges lying therebetween and outside thereof”. ---In case the radius of the surface to be measured is about 10 mm, the total measurement beam path of the scan pattern of fig. 2 will be about 180 mm; and in case the radius of the surface to be measured is about 4 mm, the total measurement beam path of the scan pattern of fig. 5 will be about 300 mm.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872